Citation Nr: 1446091	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  05-10 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Eligibility for substitution.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.  He died on November [redacted], 2010.  The appellant is the Veteran's surviving brother.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from matters considered by the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDING OF FACT

The claim of eligibility for substitution was granted by the United States Court of Appeals for Veterans Claims (Court) on January 14, 2011; therefore, there is no longer a case or issue in controversy.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of eligibility for substitution because the issue has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement in writing, a statement of the case, and a timely substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.

In this case, the Veteran died on November [redacted], 2010.  At the time of his death, the Veteran had pending claims for entitlement to an increased rating for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU).  Specifically, in a March 2010 decision, the Board granted an increased 70 percent rating for PTSD from July 15, 2003 to April 24, 2007 and an increased 100 percent rating for PTSD since April 25, 2007.  The Board also denied entitlement to a TDIU for the period from July 15, 2003 to April 24, 2007 and dismissed the appeal for entitlement to a TDIU for the period from April 25, 2007 to March 10, 2008 in light of the grant of an increased 100 percent rating for PTSD during that period.  

The Veteran appealed the Board's March 2010 decision to the Court, but died in November 2010 prior to the promulgation of a decision by the Court.  In December 2010, the appellant filed a motion with the Court to be substituted as the claimant before the Court.  On January 14, 2011, the Court granted the appellant's motion, and he was substituted as the appellant before the Court.  In April 2011, the Court vacated the Board's March 2010 decision, in part, and remanded the case for readjudication in compliance with directives specified in an April 2011 Joint Motion for Partial Remand.  

In July 2011, the Board substituted the appellant for the Veteran and disposed of the pending claims for increased rating for PTSD and entitlement to a TDIU in compliance with the April 2011 Order of the Court.       

Therefore, the Board finds that the Court favorably resolved the issue of eligibility for substitution in full.  Thus, the issue of eligibility for substitution has been rendered moot, and that issue is not in appellate status.  Additionally, the pending claims for increased rating for PTSD and entitlement to a TDIU have been previously resolved by the Board, and those issues are no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the appellant's claim must be dismissed.


ORDER

Because the Veteran's claim for eligibility for substitution has been rendered moot by the Court's having granted substitution, the appeal is dismissed by the Board for lack of jurisdiction.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


